FEDERAL DEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                  22 East Mifflin Street
Craig W. Albee, Federal Defender                                                            Suite 1000
Krista A. Halla-Valdes, First Assistant                                     Madison, Wisconsin 53703

Joseph A. Bugni, Madison Supervisor                                            Telephone 608-260-9900
John W. Campion                                                                 Facsimile 608-260-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh
                                              December 4, 2020
Honorable Stephen L. Crocker,
United States Magistrate Judge
120 North Henry Street
Madison, Wisconsin 53703

         Re:       United States v. Daniel Peggs
                   Case No. 20-cr-20-jdp

To the Honorable Stephen L. Crocker:

       The defense respectfully requests that the Court set a status conference in ninety
days. As noted in previous filings, there is an overwhelming amount of discovery to work
through. The parties met in September and devised a plan to get all the remaining
discovery together and organized for the defense’s review. See R.30.

       At the time, we anticipated a batch of discovery being turned over in mid-
October—possibly another 20,000 pages, including interviews. To be fair, when we left
the meeting these were just very rough numbers. This newest batch was turned over
about two weeks ago, and it contains an additional 120,000 pages of discovery—bringing
the total discovery to 169,000 pages. That number does not, however, include the native
documents and witness interviews, which are (in themselves) voluminous.

       The defense has fully digested the first 44,000 pages of discovery, but this last batch
will take some time to get through. There are clearly chunks that can be ignored; but even
cutting it down by 30,000 pages this has become the biggest case (in terms of pure
discovery) that I have ever handled.

      Beyond the sheer volume and time it takes to read it all, there is the difficulty of
organizing and categorizing it. In this case, it’s particularly difficult because of the


                                          Milwaukee · Madison · Green Bay
FEDERAL DEFENDER SERVICES
   OF WISCONSIN, INC.

number of devices involved. It is a maddening process. And we have been working on
that front with AUSA Pfluger and her paralegal, and they have been very helpful. Still,
it’s a long and laborious process. Being prepared for the case’s next steps—making sure
everything is keyed up for motions—is going to take some time.

        I do, however, want to be clear: the defense has not been sitting idle. From the first
40,000 pages of discovery, the defense has a fair amount of motions in mind. But
addressing them in piecemeal fashion could be a waste—at least until the defense has a
clear idea of the universe of facts and potential motions that it intends to file.

        Thus, the defense respectfully requests that the Court set a status conference in 90
days. In that time, the defense hopes to have worked through the new discovery and have
an accurate idea of when things can get moving towards trial. I have spoken to AUSA
Pfluger about this and she has no objection to this request.

       Thank you for your attention to this matter.

                                           Sincerely,

                                           /s/ Joseph A. Bugni

                                           Joseph A. Bugni
                                           Associate Federal Defender
